Citation Nr: 1142962	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-46 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left tarsal tunnel syndrome.  

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial compensable rating for a left varicocele to include entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.  He also served in the Marine Corps Reserve.  

This matter is on appeal from decisions in June 2006 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

According to the December 2010 certification of appeal, the only issues intended for appeal were entitlement to service connection for bilateral hearing loss and GERD.  A review of the procedural record, however, indicates that the above listed increased rating claims have also been perfected.  

Specifically, during the course of this appeal, the Veteran was granted service connection for left tarsal tunnel syndrome, sinusitis and residuals of a left varicocele.  After the Veteran submitted a notice of disagreement with the assigned disability ratings for these conditions, he was sent a statement of the case (SOC) in June 2010 which denied entitlement to an increased rating for any of these disabilities.  

The Veteran submitted a VA Form-9 in August 2010.  However, since the attached statement addressed only the service connection appeals, which had already been perfected via a December 2009 VA Form-9, the RO did not construe the August 2010 VA Form-9 as a substantive appeal of the increased rating claims.  Even so, the Board notes that the August 2010 VA Form-9 was also accompanied by a statement by the Veteran's representative indicating that it was in response to the June 2010 SOC.  Therefore, despite the Veteran's own statements, the Board concludes that the issues in the June 2010 SOC (the increased rating claims) have also been perfected on appeal and are addressed below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left tarsal tunnel syndrome has been characterized by symptoms of pain and lack of endurance; however, incomplete paralysis of the posterior tibial nerve that is "severe" in nature or a foot injury that is "moderately severe" in nature have not been shown.  

2.  The Veteran's sinusitis has been characterized by congestion and the need for nasal spray; however, one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting have not been shown.  

3.  The Veteran's left varicocele has been characterized by infrequent episodes of pain; and, one examination, his testes were normal in size with no evidence of atrophy.  

4.  The competent and credible evidence establishes that the Veteran's current hearing loss is either related to his in-service noise exposure or has existed since his active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for tarsal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code (DC) 8525 (2011).

2.  The criteria for an initial compensable disability rating for sinusitis have not been met. 38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.97, DC 6513 (2011).

3.  The criteria for an initial compensable disability rating for a left varicocele have not been met. 38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.115b, DC 7523 (2011).

4.  The criteria for SMC based on loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.350(a) (2011).

5.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to his claim for service connection for hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran's increased rating claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, which includes evaluations from his service in the Marine Corps Reserve, and has also acquired VA outpatient treatment records.  The Veteran also submitted statements from physicians and family members regarding the nature and onset of his service-connected disorders.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, VA examinations with respect to the relevant issues on appeal were obtained in April 2008.  38 C.F.R. § 3.159(c) (4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that both of these examinations are adequate for adjudication purposes.  Specifically, each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disabilities.  

Recognition is given to the fact that the Veteran's last VA examination of his claimed disabilities is now over three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the VA examinations in April 2008.  These examinations are also considered adequate for rating purposes.

Further, as was noted above, the Veteran testified at a formal hearing before the Board in July 2011.  He did not provide testimony on the increased rating issues on appeal.  Indeed, it does not appear that the Veteran and his representative were aware these appeals had been perfected.  The Board finds no prejudice to the Veteran, however.  Specifically, there was no duty on behalf of the Board to identify the increased rating issues.  See 38 C.F.R. § 3.103 (as amended, effective August 23, 2011); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  Moreover, while the Veteran did not provide testimony on the increased rating claims, he is under no obligation to testify on every issue on appeal.  The Board does not construe it's duty to assist to extend so far as to discern for the Veteran what issues he or she chooses to testify on.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

As such, VA's duty to assist has been met in this regard.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

When considering the appropriate rating for musculoskeletal disorders, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In his case, the Veteran was granted entitlement to service connection for tarsal tunnel syndrome, sinusitis and residuals of a left varicocele in November 2009.  He has subsequently disagreed with these ratings.  The Board addresses each in turn. 

Tarsal Tunnel Syndrome

The Veteran is rated at 10 percent for tarsal tunnel syndrome in the left foot under 38 C.F.R. § 4.124a, DC 8525.  While there is no diagnostic code specifically addressing tarsal tunnel syndrome, it is permissible to rate by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.   Under this diagnostic code, the Veteran's 10 percent rating is represents incomplete paralysis posterior tibial nerve that is "moderate" in nature.  In order to warrant a rating in excess of 10 percent, the evidence must indicate incomplete paralysis of the posterior tibial nerve that is "severe" in nature.  Words such as "moderate," "moderately severe" and "severe" are not defined in the diagnostic code.  Thus, instead of applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. 

A review of the competent evidence indicates that a rating in excess of 10 percent is not warranted.  Significantly, the Board places significant probative value on a VA examination performed in April 2008 that specifically addresses this issue.  There, the Veteran complained of numbness and tingling in the foot, although he sometimes felt throbbing pain and occasional pain characterized as a "charley horse."  He also noted a history of increased pain during flare-ups that occurred approximately once every 2 to 4 weeks.  

However, the Veteran also stated that he was able to stand for 15-30 minutes and was able to walk over a mile.  Additionally, he exhibited an essentially normal gait, and he stated that the stiffness in his left foot actually improves when walking.  Moreover, he has never been hospitalized nor had surgery on his left foot.  From a functional standpoint, the Veteran also stated that he was able to perform maintenance on a 1.5 acre yard through the use of a riding lawn mower.  Examination of the Veteran's left foot indicated no gross abnormalities, painful motion, edema, instability or weakness.  Posterior tibial and dorsalis pedis pulses were normal.

Based on this evidence, the Board concludes that the Veteran's disability is best characterized as incomplete paralysis that is "moderate" rather "severe" in nature. While he does clearly have limitation resulting from this disorder, the functional effects appear minimal.  He is able to walk a considerable distance and indicated that the disorder actually improves with use.  Therefore, an increased rating is not warranted on this basis.  

For purposes of thoroughness, the Board has also considered any other potentially applicable diagnostic codes.  Specifically, 38 C.F.R. § 4.71a, DC 5284, which addresses "other foot injuries," provides for a 20 percent rating when the evidence shows a foot injury that is "moderately severe" in nature.  However, for the same reasons as noted above, the Board finds that the Veteran's tarsal tunnel syndrome is inconsistent with "moderately severe" foot injury.  

Therefore, as the evidence does not indicate incomplete paralysis of the posterior tibial nerve that is "severe" in nature or a foot injury that is "moderately severe" in nature, the Board concludes that a rating in excess of 10 percent is not warranted.   



(CONTINUED NEXT PAGE)



Sinusitis

The Veteran has also been rated at 0 percent for sinusitis under 38 C.F.R. § 4.97, DC 6513.   A compensable disability rating for chronic sinusitis and rhinitis will be warranted when the objective medical evidence shows: 
* one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment (10 percent under DC 6513); or
* three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (10 percent under DC 6513); 

An "incapacitating episode" is defined as a period of sinusitis that required bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6513 (2011).  

In this case, the Board has determined that a compensable rating is not warranted for sinusitis.  Specifically, the Veteran was treated in October and December 2002 for chronic sinusitis.  However, there was no indication during either of those evaluations as to the severity of the disorder.  There are also no other outpatient treatment records addressing sinusitis complaints.  

In fact, the only evidence considering the severity of this condition is an April 2008 VA examination undertaken specifically to address this issue on appeal.  At that time, the Veteran stated that he used nasal spray daily, but experienced no breathing difficulty, speech impairment or any sign of nasal obstruction.  He denied ever being treated with antibiotics or being hospitalized for this disability.  Therefore, as he does not have a history of antibiotic treatment, a compensable rating based on incapacitating episodes requiring prolonged antibiotic treatment is not for application.  

Additionally, the evidence from the April 2008 VA examination did not indicate three to six non-incapacitating episodes, as the Veteran has not related a history pain, headaches or purulent discharge.  To the contrary, his noted symptoms were limited to congestion.  In fact, while a CT scan indicated mild sinusitis, he specifically denied symptoms of sinusitis by history.  

The Board notes that the Veteran's denial of sinusitis by history is actually contradicted by a private treating physician, who stated in May 2007 that he treated the Veteran for sinusitis until the "early 1990's."  However, this statement does not establish the presence of non-incapacitating episodes during the relevant period on appeal.  Therefore, in view absence of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, a compensable rating is also not warranted on this basis. 

Overall, a review of the pertinent evidence does not indicate that the Veteran has experienced one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A compensable rating for his service-connected sinusitis is not warranted.  

Left Varicocele

The Veteran currently has a noncompensable rating for a left varicocele.  There is no diagnostic code specifically addressing varicoceles.  However, again, when an unlisted condition is encountered, it is permissible to rate by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

A varicocele is a "condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position." Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)). 

In its November 2009 decision, the RO rated this disorder 38 C.F.R. § 4.110, DC 7120, which allows for a noncompensable rating for varicose veins that are asymptomatic, palpable or visible.  The next higher rating of 10 percent is warranted where the evidence demonstrates intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  Clearly, the effect of the Veteran's left variocele is confined to his testicle.  However, by analogy, the Board has considered whether there is evidence that the variocele results in swelling (edema) or aching with standing or walking.  Such has not been shown.  

Indeed, on examination, there were no findings of tenderness.  The Veteran's left testicle measured approximately the same as the right.  He stated that he felt that there had been recurrence of the variocele, but that it had not been causing any discomfort.  He said the variocele had no effect on his daily activities.

Thus, given the foregoing, the Board finds that the assignment of a higher rating under DC 7120 would be inappropriate.  

Consideration has also been given to whether a higher rating could be assigned under an alternate diagnostic code.  The only other applicable diagnostic code would appear to be 38 C.F.R. § 4.115b, DC 7523, which addresses atrophy of the testes.  Under this diagnostic code, a compensable rating is warranted only upon a showing of complete atrophy of both testes (20 percent).

Given the criteria under DC 7523, the Board concludes that a compensable rating is not warranted for his left varicocele.  Specifically, the Veteran underwent a VA genitourinary examination in April 2008 to specifically address this condition.  At that time, the examiner noted that the Veteran underwent an operation for a left varicocele in either 1989 or 1990 after it had become painful.  However, since that time, there were no indications of pain or urinary tract infections, nor was there any need for catheterization or other drainage procedures.  

Significantly, the testes were observed to be normal in size, shape and position.  No other scrotal masses were observed and there was no evidence of atrophy. Therefore, as complete atrophy of both testes has not been shown, an increased rating is not warranted on this basis.  

As part of the relevant diagnostic code, the Board has also considered whether the Veteran's disability warrants entitlement to special monthly compensation.  Under 38 U.S.C. § 1114(k) (West 2002), special monthly compensation is payable for loss of use of one or more creative organs that is the result of a service-connected disability. 38 C.F.R. § 3.350(a)(1) (2011).

As is relevant here, loss of a creative organ will be shown by the acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle, or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1) (2011).  

In this case, special monthly compensation for loss of a creative organ is not warranted.  Specifically, as was noted above, the testes were noted to be normal in size shape and position at the time of his April 2008 VA examination.  Moreover, while the Veteran was asked if he was experiencing erectile dysfunction, he stated that he did not know.  Therefore, in view of the above, the Board also determines that special monthly compensation under 38 C.F.R. § 3.350 is also not warranted.  

With regard to all three of these claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a left foot disorder, sinusitis or varicocele according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's sinusitis, left foot disability or varicocele disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Specifically, at his April 2008 VA examination, he stated that he was retired, but did not indicate that it was due to any service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131  (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition to the regulations cited above, service connection for certain diseases, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (table)). 

The Veteran claims bilateral hearing loss caused by exposure to noise as a crew member on an amphibious landing craft.  He said he was routinely exposed to the noise from machine guns and diesel engines.  Service treatment records do not contain any complaints of, or treatment for, hearing loss, nor do they show that the Veteran reported hearing loss at separation from service.  Nonetheless, in giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  See 38 U.S.C.A. § 1154(a)  (West 2002).  In-service acoustic trauma (in-service injury) is therefore conceded and Shedden element (2) has been met. 

A May 2006 VA audiological examination establishes a diagnosis of bilateral hearing loss.  The diagnosis was based on an uninterrupted audiogram.  However, the record also includes a Marine Corps Reserve periodic physical examination in November 1973 that indicated tonal thresholds of 65 and 70 dB in the right and left ears, respectively.  Such clearly meets the requirement for hearing loss as per 38 C.F.R. § 3.385 (impaired hearing shown when tonal thresholds are 40 dB or greater at any frequency between 500 and 4000 Hz).  Element (1) of Shedden is therefore met. However, as the first indication of clinical hearing loss was not seen until nearly 20 years post-service, the presumption of service connection is not for application. 

The evidence also includes the Veteran's statements asserting continuity of symptoms.  There are similar statements from the Veteran's ex-wife and several friends, all of who say that they knew the Veteran when he got out of service in 1956.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  He has indicated that he has experienced hearing loss for many years.  His friends and family members similarly recall the Veteran having problems with his hearing since his return from active service.  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, as well the other lay statement, both competent and credible. Reference is made to the 1973 report referencing the Veteran's complaints of sensorineural hearing loss.  Such lends credence to his assertion of having a long-standing history of hearing loss. 

The Board assigns limited probative value to the negative nexus opinion provided in the May 2006 VA examination report.  The examiner provided absolutely no rationale.  There was inadequate discussion with regard to his in-service noise exposure, and self-reported history of hearing loss, to include the above referenced 1973 report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion). 

The Board also finds that the remaining medical evidence supports a nexus between active duty service and his current hearing loss.  Specifically, in an October 2007 opinion, his private physician opined that it was very probable that the Veteran's hearing loss was as likely as not related to his noise exposure during his active service. Although the opinion is offered by a family doctor and not an audiologist and provided no clear rationale, the Board finds the opinion probative as it complements the remaining evidence.  Specifically, the Veteran was exposed to noise in service, currently has hearing loss as defined by the Code section above, and the evidence does not show any other intervening noise exposure following service in the form of occupation or hobbies. 

That said, the Board finds no adequate basis to reject the private medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26   (1998).  Accordingly, the Board finds the evidence in equipoise and resolves doubt in the Veteran's favor.  Service connection for hearing loss is granted. 
 

ORDER

An initial rating in excess of 10 percent for left tarsal tunnel syndrome is denied.  

An initial compensable rating for sinusitis is denied.

An initial compensable rating for a left varicocele is denied.  

Service connection for bilateral hearing loss is granted.


REMAND

Regarding the Veteran's claim of entitlement to service connection for GERD, the Board determines that additional development is required prior to adjudication of the claim.  

Next, regarding the Veteran's claim for GERD, this claim was denied by the RO on the basis that this disorder was not shown in service.  In support of this claim, the Veteran has recently submitted an August 2011 statement by a private physician indicating that he had treated the Veteran for GERD symptoms since the 1960's. 

Moreover, the Board notes that the Veteran's former spouse has indicated that the he was taking antacids for indigestion as early as 1957.  Given the possibility that he may have received treatment for this disorder so shortly after active duty, the Board determines that a VA examination should be obtained for this disorder as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Acquire all available VA treatment records for the Veteran from the VA Medical Center in Alexandria, Louisiana, since November 2009, as well as any prior records not already of record.
 
The Veteran should be requested to provide any information regarding additional treatment records that he may have in his possession relating to GERD or bilateral hearing loss.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

2. Schedule the Veteran for an examination with a VA examiner to determine the nature and etiology of any gastroesophageal disorder that may exist.  The claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner. 

Based on a thorough review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any gastroesophageal disorder is attributable to active duty.  

Both of the requested opinions must be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiners are unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


